department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name org address certified mail dear date address address xx date employer_identification_number person to contact employee id number tel fax form required to be filed pf tax years june 20xx and subsequent this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective july 20xx for the following reason s you do not qualify as an organization described in i lr c sec_501 because you operate programs that do not exclusively serve an exempt_purpose described in sec_501 you do not have a charitable activity and you operate a political action fund pac contrary to the express prohibition as outlined in sec_501 contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations attachments publication o h tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service s dearborn room mc4929chi chicago il date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886a department of the t'reasury - internal_revenue_service schedule no ot exhibit explanation of items name of taxpayer year period ended the org 20xx06 legend org organization name address address xx date issue whether the org org operated exclusively for exempt purposes within the meaning of internal_revenue_code irc sec_501 if not should the exemption be modified to sec_501 or should the organization exemption be revoked explanation of facts the organization applied for an exempt status in 19xx and received exemption as a 501_c_3_organization in august 19xx in order to meet recognition under sec_501 the eo was asked to sign a declaration that they will not make any contribution to political action council pac fund this declaration was signed on august 19xx during the year 19xx the organization requested that we examine their activities to determine if exemption under sec_501 was appropriate a closing letter dated august 19xx determined that an adjustment of the organization’s exempt status was necessary taxpayer signed form_6018 - consent to proposed action on december 19xx and agreed to modify exempt status from sec_501 to sec_501 a letter dated august 19xx was issued to taxpayer with a copy of examination_report explaining why the adjustment in exemption code was necessary a revised letter recognition of exemption was issued to taxpayer on october 19xx to inform the organization that the exempt status has been modified from irc ee to sec_501 however the modification process was not completed response to a routine request to inquire about exempt status prepared by internal_revenue_service irs customer service dated october 20xx stated that in december 19xx we issued a determination_letter that recognized your organization as exempt from federal_income_tax our records indicate that your organization is currently exempt under sec_501 of the internal_revenue_code another letter was received from the internal_revenue_service dated april 20xx regarding exempt status the letter stated that our records indicate that your organization is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code at the time your organization received its initial determination_letter it was given an advance_ruling period of five years to determine the actual sources of income taxpayer failed to respond to notice issued to provide a completed form_8474 support schedule for advance_ruling period taxpayer’s status was modified from public charity to private_foundation due to inability to assess the revenue sources during the advance_ruling period thus the organization filling requirement was modified from requirement to 990pf requirement activity description form 886a department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer the org 20xx06 explanation of items legend org organization name address address xx date org is an organization working on behalf of principals assistant principals and administrators of the xyz public schools the goal of this organization is to improve educational and administrative leadership in schools and to elevate the status and morale of members activities conducted during the year include political activities funds are provided to support candidates for election or reelection legislative activities lobbyist pursues issues and bills germane to interest of members org monthly calendar monthly calendar is distributed to members for planning purposes a monthly newsletter with ample information regarding membership activities and school information is published monthly and distributed to members the directory the association publishes a directory of schools and members professional development of members trough various trainings and educational activities conferences negotiation of salaries for members legal assistance for members training conferences economic benefits for members includes accidental death_benefit buying service_credit union sources of income the major sources of income are as described below membership dues program services revenue dividend interest payment from affiliate sec_5 pac revenue federal returns filed the organization filed form_990 return until 20xx year end since 20xx taxpayer has not filed a return schedule no or exhibit form 886a department of the ey - internal_revenue_service explanation of items year period ended name of taxpayer the org 20xx06 legend org organization name address address xx date a delinquent_return form_990 for 20xx06 and 20xx06 was filed with the service_center before the examination began but after notice of examination of 20xx06 form 990pf return was issued law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an sec_501 of the internal_revenue_code provides for the exemption of labor agricultural or horticulture organizations which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of persons engaged in the pursuits of labor agriculture or horticulture the improvements of the grade of their products and the development of a higher degree of efficiency in their respective occupations schedule no or exhibit form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended the org 20xx06 legend org organization name address address xx date sec_1_501_c_5_-1 of the income_tax regulations provides that labor organizations contemplated by sec_501 of the code include those which have as their objects the betterment of the conditions of those engaged in labor and the development of a higher degree of efficiency in their respective occupations revrul_76_31 1976_1_cb_157 jan the organization is an association of teachers who are employed by the school system of a certain city and teach in that city’s public schools the organization was formed to improve the professional abilities of its members and to secure for them better salaries and working conditions to accomplish these purposes the organization sponsors seminars and courses for its members participates in state and national conventions of teachers and bargains collectively and processes grievances on behalf of its members pursuant to a labor contract with the local school board to keep its members informed of these activities the organization sends out a monthly newsletter and conducts regular meetings the organization by bargaining collectively and processing grievances on behalf of its members has as its object the betterment of the conditions of those engaged in labor by sponsoring seminars and courses and by participating in conventions of teachers the organization has as its object the development of a higher degree of efficiency in the teaching profession by keeping its members informed of these activities through its newsletters and meetings the organization furthers both of these objects accordingly since the organization’s activities and objects are those of a labor_organization it qualifies for exemption from federal_income_tax under sec_501 of the code regulation sec_601_201 n rulings and determination letters i a ruling or determination_letter recognizing exemption is usually effective as of the date of formation of an organization if its purposes and activities during the period prior to the date of the ruling or determination_letter were consistent with the requirements for exemption ii a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization regulation sec_601_201 n rulings and determination letters revocation or modification of rulings or determination letters on exemption an exemption ruling or determination_letter may be revoked or modified by a ruling or determination_letter addressed to the organization or by a revenue_ruling or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner schedule no or exhibit form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended the org 20xx06 legend org organization name address address xx date materially different from that originally represented or engaged in a prohibited_transaction of the type described in subdivision vii of this subparagraph in any event revocation or modification will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked or modified government ’s position org does not qualify as an organization described in ilr c sec_501 because it operates programs that does not exclusively serve an exempt_purpose described in sec_501 does not have a charitable activity and operates political action fund pac contrary to agreement signed during the determination process the primary activity of this organization is to better the working conditions of members negotiate wages provide legal representation to settle disputes between members and the xyz public school and provide other similar benefits for their members organizations recognized under sec_501 strive to provide betterment of the working conditions of those engaged in the pursuits of a particular labor similar to the organization described in revrul_76_31 org’s goal is to better the working conditions of those directly involved in educating students to accomplish the exempt_purpose org organize trainings seminars bargain collectively for raises salary increment beneficial to the members and promote the general interest of all members this contradicts the purpose of exemption under sec_501 benefits from organization recognized under sec_501 must accrue to the general_public rather than individual members of an organization for the foregoing reasons org activities are not charitable activities and the organization cannot be recognized under sec_501 although the organization have an exempt_purpose and functions similar to exemption under sec_501 but exemption under sec_501 cannot be modified to another code section in order to establish exemption under sec_501 of the code the organization must file an application on form_1024 exemption application with the internal_revenue_service conclusion in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section org are not organized or department of the treasury - intemmal revenue service schedule no or exhibit form_886 a explanation of items name of taxpayer year period ended the org 20xx06 legend org organization name address address xx date operated in accordance with internal_revenue_code sec_501 and the regulations there-under governing qualification for tax exemption under the code although the service tried to modify the organization’s exemption in 19xx but the modification did not go through because exemption under sec_501 cannot be modified therefore revocation of exempt status is proposed the proposed revocation will be effective july 20xx taxpayer’s position taxpayer agreed with the conclusion as the best way to resolve the issue we agreed that no penalties will be imposed on failure_to_file form_990 return because the returns were filed but unpostable due to incorrect filling requirement we also agreed that form_1120 will not be required because the organization will apply for sec_501 as soon as possible
